Warner, Judge.
This was an action brought by the plaintiff against the defendant on a common law award. From the written submission of the matters in controversy between the parties, it is doubtful whether auy other matters were submitted to the consideration of the arbitrators and decided by them than the validity of the sale of the plantation and stock thereon, and the services of the plaintiff, as agent of the defendant, prior to the sale. The award of the arbitrators is, that the sale be set aside, and that it is fair and equitable that the defendant should retain the property sold by him to the plaintiff, and that the defendant should pay to the plaintiff the sum of $1,800 00. On the trial of the case, it appeared that the plaintiff was in possession of the property, as the agent of the defendant, at the time of the pretended sale thereof. The defendant offered to prove that the plaintiff had not complied with the terms of the award in turning over the property which was in his possession, as the agent of the defendant, and which he claimed under the pretended sale; which evidence so offered was rejected by the Court. The jury found a verdict for the plaintiff, under the charge of the Court, as to the conclusiveness of the award, and a motion for a new trial was overruled, and the defendant excepted. The award was conclusive as to all matters submitted to the arbitrators; but if it is doubtful, from the terms of *312the submission, whether certain matters were submitted and passed upon by the arbitrators, the Court should have admitted the evidence as to the facts of the case, and then have charged the jury as to the law applicable thereto. It was competent for the defendant to have shown, on the trial, that the plaintiff had not complied with the terms of the award in turning over to the defendant all the property which he pretended to have purchased, and which the award authorized the defendant to retain; inasmuch as that would not have impeached the award, but merely have shown a noncompliance therewith on the part of the plaintiff.
Judgment reversed.